Citation Nr: 1445445	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right knee derangement.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1981 until his retirement in February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the Chicago, Illinois, RO.

In March 2013 the Veteran testified at a Travel Board hearing in Chicago, Illinois.  A transcript of that hearing is of record.

In December 2013 the Board remanded the appeal for a rating higher than 10 percent for right knee derangement for further development.

In June 2014 the Veteran was notified that the judge that had presided over his December 2013 hearing had left the Board, and offered the option for a new Board hearing.  In correspondence dated in July 2014 the Veteran stated he did not want another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was last examined for VA purposes in February 2014.  In July 2014, however, the Veteran advised that he was scheduled to undergo more right knee surgery within the month.  The most recent records of treatment for review, however, are dated in July 2010.  It is apparent, therefore, that the evidence for consideration does not include all of the relevant records of treatment.  Remand for relevant medical records is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's right knee treatment dated after July 2010.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his right knee disability, to include its impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Thereafter, if indicated, afford the Veteran a VA examination of the right knee.  The claims file should be made available and reviewed by the examiner.  All necessary tests, including radiology and range of motion testing, should be done, and all findings reported in detail.  The examiner is specifically requested to advise as follows:

* in reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain; the point in range of motion testing when pain begins and ends; and the point at which pain begins and ends in range of motion testing after repetitive motion.

* the extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

* the examiner should state whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion loss; if feasible.  

* the examiner should describe the characteristics of any right knee scar(s), and discuss the symptoms associated with it/them

* the examiner should state whether there is right knee instability that is best characterized as moderate or severe.  

* The examiner should assess the impact of the Veteran's service-connected right knee disability on his activities of daily living, including his occupational functioning.  

4.  After the above actions have been completed, re-adjudicate the appeal; and if any additional issues are inferred by the record, (e.g., entitlement to a total disability rating based on individual unemployability), that should be properly developed and adjudicated as well.  

5.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case on those issues and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

